Citation Nr: 0831307	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-02 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1945.  The appellant is his surviving spouse.  This case 
comes to the Board of Veterans' Appeals on appeal of an 
August 2005 rating decision of the Department of Veterans 
Affairs (VA) Hartford Regional Office (RO) in Newington, 
Connecticut.

FINDING OF FACT

An intracranial injury sustained in service caused dementia, 
which contributed substantially to the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death 
but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The certificate of death indicates that the veteran died in 
July 2005.  The immediate cause of death was cardiac failure 
due to arteriosclerotic heart disease.  Dementia and 
osteoarthritis were significant conditions contributing to 
death but not resulting in the underlying cause of death.

At the time of the veteran's death, service connection was in 
effect for several disabilities, to include the residuals of 
an intracranial injury, which were rated as 50 percent 
disabling.

The medical evidence of record includes the report of the 
veteran's hospitalization in a private facility in April 
2005.  It reflects that he was admitted because of agitation 
and aggressive behavior.  At the time of admission, it was 
noted that he carried a diagnosis of senile dementia of the 
Alzheimer type.  His history of sustaining a brain injury 
during service as a result of a grenade explosion was also 
noted.  Following the neurological examination and additional 
studies, it was determined that his dementia was secondary to 
the concussive brain injury and that vascular and Alzheimer 
type processes possibly contributed to the dementia.

Thus, the medical evidence shows that the intracranial injury 
sustained in service was the primary cause of the dementia 
which contributed substantially to the veteran's death.  
Therefore, the appellant is entitled to service connection 
for the cause of the veteran's death.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


